Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       03-MAY-2019
                                                       09:31 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             JASON KIRIAKO,
                    Petitioner/Appellant-Appellant,

                                  vs.

          STATE OF HAWAI#I, DEPARTMENT OF HUMAN SERVICES,
                   Respondent/Appellee-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 15-1-1460)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Appellant-Appellant Jason Kiriako’s

application for writ of certiorari, filed on March 27, 2019, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, May 3, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson